233 Ind. 424 (1954)
120 N.E.2d 262
IN THE MATTER OF BAUGH.
No. 29,163.
Supreme Court of Indiana.
Filed June 16, 1954.
*425 Charles C. Baker, Indianapolis, James R. Newkirk, Fort Wayne, Robert H. Moore, Gary, Wilbur F. Dassel, Evansville, Richard H. Montgomery, Seymour, members of the Disciplinary Commission.
Jacobs & Noland, of Indianapolis, and Kahn, Dees, Donovan & Kahn, of Evansville, for defendant.
PER CURIAM.
This is an original action prosecuted by the Disciplinary Commission of this court by an information under Rule 3-22, charging the defendant with the conviction of a felony in the United States District Court for the Southern District of Indiana, and praying that he be disbarred. The defendant filed an answer in two paragraphs, which admits the conviction as charged, and pleads matters in mitigation of the present charge. Since no issue of fact is presented, it is not necessary to appoint a commissioner to make findings of facts, and we shall proceed to decide the matter by this opinion, and enter judgment thereon.
The judgment of conviction in the District Court discloses defendant pleaded guilty to a charge of filing a false and fraudulent income tax return in 1945 in violation of Title 26, U.S.C. § 145(b). He was sentenced for a term of 18 months. Defendant served approximately 7 1/2 months when he was paroled.
We have carefully considered the facts here presented and the arguments of counsel, and in view of mitigating circumstances not necessary to here state, we believe and decide the defendant should be suspended from the practice of law in the courts of Indiana for a period of nine (9) months from this date.
The Clerk of this court is ordered to note this suspension on the roll of attorneys of this court.
Judgment accordingly.
NOTE.  Reported in 120 N.E.2d 262.